DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a negative electrode active material.
Group II, claim(s) 10-13, drawn to a method for manufacturing a negative electrode active material.
Group III, claim(s) 14, drawn to a negative electrode.
Group IV, claim(s) 15, drawn to a secondary battery.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to IV lack unity of invention because even though the inventions of these groups require the technical feature of “A negative electrode active material for a secondary , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tamura et al., US 20160056452 A1 (Tamura) (provided in IDS received on 12/30/2020) and further in view of Jinichi, JP H0896797 A (Jinichi) (provided in IDS received on 12/30/2020).  
The examiner has provided a machine translation of Jinichi, JP H0896797 A. The citation of the prior art in this Restriction/Election requirement refers to the machine translation.
Tamura discloses a negative electrode carbon material for a lithium secondary battery, including a graphite-based material wherein holes are formed in a graphene layer plane (Tamura, [0012]); the graphite-based material having such holes formed therein can be formed by subjecting a powdery graphite to an immersion treatment with an alkali aqueous solution, to a solid-liquid separation including filtration, and thereafter to a heat treatment (i.e., wherein the natural graphite particles are surface modified) (Tamura, [0031]).
Tamura does not explicitly disclose “wherein a particle size distribution value of the natural graphite particles, Dmax/Dmin, is 1.6 to 2.1”.
With respect to the difference, Jinichi teaches a nonaqueous secondary battery using natural graphite heat-treated in an inert atmosphere at a specified temperature or higher as a negative electrode material (Jinichi, Abstract). Jinichi specifically teaches, the particle size of natural graphite may be adjusted before or after this heat treatment: the maximum particle size is 70 μm or less, it is preferable to grind and classify so that the particle size (i.e., maximum particle size) is preferably 50 μm or less, more preferably 30 μm or less, and the minimum 
As Jinichi expressively teaches, if the maximum particle size is too large, there is a thickness limit for the graphite negative electrode film, and if the minimum particle size is too small, the bulk density of the graphite negative electrode film decreases, which is not desirable for high capacity (Jinichi, paragraph 9).
Jinichi is analogous art as Jinichi is drawn to a nonaqueous secondary battery using natural graphite.
In light of the motivation of adjusting the particle size of natural graphite for the maximum particle size to be 30 μm or less, and the minimum particle size to be 10 μm or more as taught by Jinichi, it therefore would be obvious for a person of ordinary skill in the art to adjust the particle size of the natural graphite of Tamura for the maximum particle size to be 30 μm or less, and the minimum particle size to be 10 μm or more (i.e., Dmax/Dmin ≤ 3), in order to meet the electrode thickness limit, to increase bulk density of the graphite, and achieve high capacity. Furthermore, it would be obvious for a person of ordinary skill in the art to select the claimed range through routine experimentation to optimize the performance of the graphite, and thereby arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732